Citation Nr: 0611583	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  02-14 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to an increased evaluation for residuals of a 
left knee injury, with meniscectomy and traumatic arthritis, 
during the period from September 21, 2001 through March 1, 
2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 2001 
and December 2001 by the Department of Veterans Affairs (VA) 
Philadelphia, Pennsylvania Regional Office (RO).

In December 2003 the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file.

This case was previously before the Board and, in July 2004, 
it was remanded to the RO for further development.  While in 
remand status secondary service connection for myocardial 
infarction with coronary bypass surgery, an issue then on 
appeal and addressed in the Board's remand, was granted by a 
November 2005 RO rating decision.  Consequently, this issue 
will not be addressed herein.

On March 2, 2005, while in remand status, the veteran 
underwent a total knee replacement.  Consequently the RO 
granted a 100 percent disability evaluation for one year for 
this condition, effective from March 2, 2005, pursuant to 
Diagnostic Code 5055.  This is the highest scheduler 
evaluation possible for the veteran's left knee disorder.  
However, he was given a prospective rating of 30 percent as 
of May 1, 2006 for this left knee disorder.  There is no 
indication of the severity of the knee as of that date and 
further there is no indication that the veteran was 
dissatisfied with the 30 percent rating.  Thus, the remaining 
issue for the Board's consideration is as stated on the first 
page of this decision.  Certainly, the veteran is free to 
disagree with the 30 percent rating as of May 1, 2006 and 
pursue that matter with all appropriate development being 
conducted.  


FINDINGS OF FACT

1.  Hypertension is not etiologically or casually related to 
the veteran's service-connected diabetes mellitus nor is it 
aggravated by diabetes mellitus.

2.  During the period from September 21, 2001 through March 
1, 2005, the veteran's left knee disability is manifested by 
subjective complaints of pain, clinical findings of mild 
swelling, some tenderness to palpation, crepitus and 
radiological evidence of degenerative joint disease without 
objective evidence of compensable limitation of motion, knee 
instability or additional functional loss.


CONCLUSIONS OF LAW

1.  Hypertension not proximately due to or the result of the 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 5103, 
5107; 38 C.F.R. § 3.310(a) (2005).

2.  The criteria for an increased evaluation for residuals of 
a left knee injury, with meniscectomy and traumatic 
arthritis, during the period from September 21, 2001 through 
March 1, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, and Part 4, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in May 2001, October 2001, May 2002, July 2004, 
November 2004, May 2005, and June 2005 complied with the 
specific requirements of Quartuccio (identifying evidence to 
substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, that requirement has been satisfied.     

The Board concludes that the discussions in the RO rating 
decisions, statements of the case (SOCs) supplemental 
statements of the case (SSOCs), and numerous letters over the 
years including the VCAA letters noted above informed the 
veteran of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decision, SOCs, SSOCs and various letters informed him why 
the evidence on file was insufficient to grant the claims; 
what evidence the record revealed; what VA was doing to 
develop the claims; and what information and evidence was 
needed to substantiate his claims.  The VCAA letters 
specifically informed him of what he should do in support of 
the claims, where to send the evidence, and what he should do 
if he had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was, for the most 
part, informed to submit everything he had with regard to his 
claims.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506.  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
 
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for secondary service connection for a hypertension, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot. As to the 
veteran's claim for an increased disability rating for his 
service connected left knee disorder while he was not 
provided with initial notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for the disability on appeal in a letter, the Board 
finds that these defects were for the most part cured by the 
SOC, which provided him with notice of the criteria for 
establishing a rating in excess of 10 percent.  Further, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating, any question as to the appropriate effective date to 
be assigned is rendered moot.

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Merits of the Claim.

 Secondary service connection for hypertension.

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service- connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here the veteran's claim turns on the question of whether 
there is competent medical evidence establishing a nexus 
between the veteran's service-connected diabetes mellitus and 
his hypertension.  The record before the Board contains a VA 
medical opinion addressing this question.  A VA examiner in 
July 2005 noted that the veteran's kidney function is normal.  
He stated that in the absence of kidney disease, increased 
blood pressure is neither caused nor aggravated by diabetes 
mellitus.  Medical opinion to the contrary is not of record.

The only evidence supportive of the veteran's claim consists 
of his statements to include testimony at his hearing in 
December 2003. There is no indication, however, that he is 
qualified through education, training or experience to offer 
medical opinions; his statements as to medical causation 
therefore do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) (2005).

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against granting 
entitlement to secondary service connection for hypertension.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An increased evaluation for residuals of a left knee injury, 
with meniscectomy and traumatic arthritis during the period 
from September 21, 2001 through March 1, 2005.

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence , consisting of reports of VA examinations conducted 
in November 2001 and May 2002; private medical records from 
Dr. M.C. dated between January 2002 and January 2005 and the 
veteran's testimony at his hearings in March 2002 and 
December 2003.  For the purpose of reviewing the medical 
history of the veteran's service-connected disorder, see 38 
C.F.R. §§ 4.1, 4.2., the Board has also reviewed medical 
evidence developed in connection with prior claims, such as 
service medical records and the veteran's VA examination 
conducted in January 1994.  The Board has also reviewed 
documents developed throughout this appeal, such as statement 
submitted by the veteran in support of his claim and informal 
briefs received from the veteran's representative.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.

Legal Criteria

Disability evaluations are determined by the application of 
VA Schedule for Rating Disabilities, the aforementioned 
Rating Schedule, 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from disease and injuries incurred or 
aggravated during military service and the residual condition 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable based upon the assertion and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
the nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for the evaluation.  Either the use or 
manifestations not resulting from service-connected diseases 
or injury establishing service-connected disability 
evaluation and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.14 (2005).  However, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), the Court held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping of the symptomatology" of 
the other condition.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination and reduction on normal 
excursions of movements, including pain on movement of a 
joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held that 
a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
4.40 and 4.45 should be considered in conjunction only with 
diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996). 
 
Degenerative arthritis (hypertrophic) osteoarthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application, for each 
such major joint or group of major joints affected by 
limitation of motion, to be combined, not added, under 
38 C.F.R. Part 4, Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned when there's X-ray evidence of involvement 
of two or more major joint groups.  38 C.F.R. Part 4, 
Diagnostic Code 5003.  

Analysis

During the period from September 21, 2001 through March 1, 
2005, the veteran's service-connected left knee disorder was 
rated by the RO as 10 percent disabling under Diagnostic Code 
5261 of VA's Rating Schedule based on a finding that the 
veteran lacked 10 degrees of extension of the left knee on 
his initial post service VA examination in January 1994.  

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows:  Extension 
limited to 45 degrees is 50 percent.  Extension limited to 30 
degrees is 40 percent.  Extension limited to 20 degrees is 30 
percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is no percent.  38 C.F.R. Part 4, 
Diagnostic Code 5261.

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited at 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is 
noncompensable.  38 C.F.R. Part 4, Diagnostic Code 5260.  

Here, the record establishes that the left knee disorder, 
since September 21, 2001 and March 2, 2005, has been 
manifested by subjective complaints of pain, clinical 
findings of mild swelling, some tenderness to palpation, 
crepitus and radiological evidence of degenerative joint 
disease.  A review of the evidence, however, shows the 
veteran has no limitation of extension and only mild 
limitation of flexion during the period in question. See 
November 2001 VA examination report (0 degrees of extension 
to 90 degrees of flexion), May 2002 VA examination report (0 
degrees of extension to 90 degrees of flexion), examination 
of the left knee by Dr. M.C. in June 2002 (full range of 
motion).  Thus, the veteran has not objectively demonstrated 
left knee motion limited to a degree such as to warrant 
assignment of even a zero percent rating for this disorder 
under Diagnostic Codes 5260 and/or 5261.  

The service-connected left knee disorder is also potentially 
ratable based on symptoms of recurrent subluxation or lateral 
instability under Diagnostic Code 5257.  Diagnostic Code 5257 
provides that slight impairment of the knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. Part 4, Diagnostic Code 5257.

In this case, the objective medical evidence, contrary to the 
veteran's testimony of left knee instability, shows that the 
left knee has been consistently stable.  See, e.g. November 
2001 VA examination report (no instability), May 2002 VA 
examination report (no laxity of the knee joint), November 
2003 examination of the left knee by Dr. M.C. (no 
instability).  Absent objective evidence of instability, a 
separate or higher rating under Diagnostic Code 5257 is not 
warranted.    

Under the principles of DeLuca, further consideration is 
given to the veteran's complaints of pain as well as 
weakness, atrophy, and other manifestations, which affect 
function.  Generally, these ratings should address the 
manifestations as productive of additional loss of motion.  
In the instant case, despite the veteran's complaints of 
pain, there is no objective evidence of additional motion 
limitation, or additional functional loss to include weakness 
to support a higher rating under the motion limitation 
diagnostic codes.  See DeLuca, 8 Vet. App. 202.

Neither does the evidence show the presence of other left 
knee manifestations that would support the assignment of a 
separate compensable evaluation for this disability.    

Here we note that although the left knee does not approximate 
the criteria for a compensable rating for limitation of 
flexion or extension during this period, x-ray findings have 
confirmed arthritis.  Diagnostic Code 5003 specifically 
requires that a 10 percent rating be assigned where there is 
limitation of motion in a joint affected by service-connected 
arthritis.  However, a 10 percent rating is the maximum 
rating available under Diagnostic Code 5003 pertaining to 
arthritis. 

There are, in essence, no objective findings during the 
period from September 21, 2001 through March 1, 2005 
demonstrating entitlement to a rating in excess of 10 percent 
for the left knee under any potential applicable diagnostic 
code.  As such, the veteran's claim for increased evaluation 
for left knee disorder during this period must be denied.  


ORDER

Service connection for hypertension as secondary to service-
connected diabetes mellitus is denied.

An increased evaluation for residuals of a left knee injury, 
with meniscectomy and traumatic arthritis during the period 
from September 21, 2001 through March 1, 2005 is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


